DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on March 4, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a first control unit” in claim(s) 1-5 and 7-9.
“a second control unit” in claim(s) 1-5 and 7-9.
“a plurality of units” in claims 1-5 and 7-9
“a notification unit that is connected to the plurality of units and performs notification” in claim(s) 1-5 and 7-9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1-5 and 7-9: ‘a first control unit’ corresponds to Fig. 1 – element 110 ‘main CPU’. The main SoC 109 is an integrated circuit component and includes a main CPU 110, a sub CPU 111, a main interrupt controller 112, a sub interrupt controller 113, and an image processing hard logic 114. The main CPU 110 is a central processing unit for controlling the overall operation of the image forming apparatus 100. In a case where the image forming apparatus 100 shifts to the low-power consumption operation mode, supply of electrical power to the main CPU 110 is limited to a level lower than in the normal operation mode. The low-power consumption operation mode includes a quick off mode and a sleep mode, described hereinafter. On the other hand, even when the image forming apparatus 100 shifts to the low-power consumption operation mode, supply of electrical power to the sub CPU 111 is not limited, and electrical power of substantially the same level as in the normal operation mode is supplied to the sub CPU 111. The sub CPU 111 plays the role of starting the main CPU 110 when the image forming apparatus 100 is in the low-power consumption operation mode. The main interrupt controller 112 transmits an interrupt detection notification to the main CPU 110, indicating that an interrupt signal has been received from a unit when a specific event has occurred therein, ¶ [0022].

(c)	Claim(s) 1-5 and 7-9: ‘a plurality of units’ corresponds to Fig. 1 – element 101-107. In the image forming apparatus 100, the print section 101, the scan section 102, the USB connection section 103, the network communication section 104, the MODEM 105, the power switch 106, and the console section 107 are connected to a main SoC 109 of the controller circuit board 108. Note that SoC is an abbreviation of System on a Chip, ¶ [0020].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner's Statement of Reason for Allowance
Claims 1-5, 7-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Image Forming Apparatus Capable of Reducing Time of Shift to Low-Power Consumption Operation Mode, Method of Controlling Same, and Storage Medium.
Claims 1, 10 and 19 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests “[1] […] a storing unit that stores information indicating one or more of the plurality of units associated with the first low-power consumption operation mode, and information indicating one or more of the plurality of units associated with the second low-power consumption operation mode,
wherein, when an operation mode of the image forming apparatus shifts from the normal operation mode to the first low-power consumption operation mode or the second low-power consumption operation mode, the first control unit transmits mode information indicative of the first low-power consumption operation mode or the second low-power consumption operation mode, to the second control unit, and 
wherein the second control unit sets information indicative of one or more of the plurality of units each of which generates an interrupt signal not serving as the return trigger, in the notification unit, based on the mode information and the information stored in the storing unit.” along with all other limitations as required by independent claim 1.
“[10] […] a storing unit that stores information indicating one or more of the plurality of units associated with the first low-power consumption operation mode, and information indicating one or more of the plurality of units associated with the second low-power consumption operation mode, the method comprising:
causing, when an operation mode of the image forming apparatus shifts from the normal operation mode to the first low-power consumption operation mode or the second low-power consumption operation mode, the first control unit to transmit mode information indicative of the first low-power consumption operation mode or the second low-power consumption operation mode, to the second control unit; and
causing the second control unit to set information indicative of one or more of the plurality of units each of which generates an interrupt signal not serving as the return trigger, in the notification unit, based on the mode information and the information stored in the storing unit.” along with all other limitations as required by independent claim 10.
“[19] […] a storing unit that stores information indicating one or more of the plurality of units associated with the first low-power consumption operation mode, and information indicating one or more of the plurality of units associated with the second low-power consumption operation mode, wherein the method comprises:
causing, when an operation mode of the image forming apparatus shifts from the normal operation mode to the first low-power consumption operation mode or the second low-power consumption operation mode, the first control unit to transmit mode information indicative of the first low-power consumption operation mode or the second low-power consumption operation mode, to the second control unit; and
causing the second control unit to set information indicative of one or more of the plurality of units each of which generates an interrupt signal not serving as the return trigger, in the notification unit, based on the mode information and the information stored in the storing unit.
Specifically, the closest prior art, Kidoguchi (2006/0236143), Yakomizo (2014/0118768) and Chitpasong (2018/0220035), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-5, 7-9, 11-14, 16-18 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yanagawa (2017/0060215) teaches an information processing apparatus includes a first power supply unit, a first device and a second device to which power is supplied from the first power supply unit, a second power supply unit, a third device to which power is supplied from each of the first power supply unit and the second power supply unit, and a power control unit configured to perform control to switch a power supply source for the third device from the first power supply unit to the second power supply unit, and then to cause power to be supplied from the first power supply unit to the second device.
Yasuzaki (2013/0229684) teaches an apparatus includes a communication unit which communicates with a communication device, and can write data received from the communication device in a memory. The apparatus receives an operation request to the apparatus from the communication device, 
Takahashi et al. (2019/0394341) teaches an image forming apparatus that may communicate with a server, which may include: a storage that stores a virus pattern file; and a hardware processor that discriminates, when a transition is made from a state in which power supply to the hardware processor is interrupted to a state in which the power supply to the hardware processor is made, whether the virus pattern file in the storage is a latest version, in communication with the server, includes an updater that updates, when discriminating that the virus pattern file is not the latest version, the virus pattern file to a virus pattern file from the server, discriminates whether a job accepted is a first type of job using data from outside the image forming apparatus or a second type of job using data generated inside the image forming apparatus, and executes the first type after the update by the updater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672